DETAILED ACTION
The present application, filed on (6/26/2020), is being examined under the first inventor to file provisions of the AIA .  Claims (1-10, 13-14 and 17-22) were examined in a Non-Final on 9/29/2021 in response to Applicant’s election of claims 1-10, 13-14 and 17-22 and withdrawal of Claims 15-16. A Final office action in response to Applicants submission of 12/29/2021 was mailed on 3/17/2022. Claims were amended and new claims 23-27 were added so that claims 1-3, 5-9, 13-14, 17-19 and 21-27 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered. Claims 1, 3, 5-6, 9, 13-14, 17-19, 21-23 and 25-26 are being examined.
 

Response to Amendment and arguments
	Applicants arguments are noted. It is noted that Choi discloses detection of electrical parameters from points between the filter and heaters. The drawing discloses the location but does not explicitly disclose the sensor. It is noted that applicant’s specification does not do that either. The description points to detection of electrical parameters from the points located between the filter and heaters and therefore being in series with filters. The potential divider like 269 transfers those signals to a monitor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 9, 13-14, 17-19, 21-23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims require current and voltage measurement sensors connected in series with filters. There is mention of detecting plasma characteristics using RF parameters including voltage, current, phase or impedance but there is no disclosure of any structure which discloses actual sensors and their connection. Therefore, their being in series is unclear. The specification does not address this.
Claims 3, 9 and 19 recite “digitizer”. This is unclear. The specification discloses a display member being a digitizer but does not explain this term.
Claims 5 and 21 recite that the plasma generator uniformly controls the plasma density in an entire region of the support plate. However, there is no disclosure of the structure of the apparatus to do that. It is noted that while the heater is in plural parts the plasma generator as a substitute for plasma generation unit does not have a distributive control.  Para 0048 of the specification states that plasma generation unit 600 may uniformly control plasma density using the detection unit 280. This is a conclusory statement not a disclosure of the structure.
Claim 23 recites first and second voltage sensors. There is however no structure to show how these voltage sensors are connected and how they might detect plasma characteristics. 
Claims 25 and 26 recite individual capacitors and inductors with incomplete description. They however appear to be part of filters installed between the heater power supply and heaters as disclosed in Fig 4. They are addressed in the prior art rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9, 13-14, 17-19, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as best understood, being unpatentable over Choi Dai Kyu (KR 10-2019-0063587) (From IDS).
Regarding all the claims not specifically mentioned, Choi discloses an apparatus for treating a substrate including a chamber (Fig 1); a substrate support (140); a gas supply unit (120); and a plasma generation unit including an RF power source configured to apply RF power (172, 662); and a heating unit configured to control temperature of the substrate (143), and wherein the heating unit includes: a plurality of heating members disposed in different regions of the support plate (Fig 17); a heater power source configured to apply power to the plurality of heating members (168, 268); a filter provided between the plurality of heating members and the heater power source (167, 267 etc.); and a detection unit provided between the plurality of heating members and the filter and configured to detect plasma characteristics for the respective regions of the support plate (152, 252 etc.), wherein the detection unit includes a plurality of measurement members configured to measure voltages and currents in the regions in which the plurality2Atty. Dkt. No. 17947-001081-USU.S. Application No. 16/913,128 of heating members are located, respectively (Para 55).
As discussed above, Choi discloses an apparatus for treating a substrate including all the limitations of these claims but do not explicitly disclose that the display member is a digitizer. However, it is understood that the digitizer refers to digital display, which is generally the case especially with microprocessor associated controllers. Therefore, having a digitizer for display would have been obvious for one of ordinary skill in the art at the time of invention as being well known and well used.
Regarding the limitation of sensors in series, it is noted that in Fig 1 the monitor 152 is getting sensor information from points located between the power supply and heater and is located in series with filter 167. It is noted that sensor is not explicitly disclosed in the drawing but described in the text (See the translation).
Regarding claim 2 and 7 regional detection is disclosed in Fig 17.
Regarding claims 3, 9 and 19 display member (digitizer) is disclosed in Para 162.
Regarding claims 5 and 21 The controller 154 can control plasma generator, heater segments and all the other parameters. Therefore, uniform plasma processing would have been obvious for one of ordinary skill in the art at the time of invention. 
Regarding claims 13, 14 and 22 plurality of power sources are shown in Fig 13.

Claims 5 and 21 are also rejected under 35 U.S.C. 103 as being unpatentable over Choi Dai Kyu (KR 10-2019-0063587) in view of Dible et al (US 6042686).
Choi disclose (Para 57) that the control unit 154 monitors plasma process based upon the monitored electrical parameters and controls power supply gas and other parameters. Choi discloses regional monitoring of parameters however does not explicitly disclose control regional process uniformity.
Controlling regional monitoring to control uniformity was however very well known in the prior art.
For example, Dible et al disclose such control (See Abstract and Fig 2).
Therefore, having a regional monitoring for uniformity of process would have been obvious for one of ordinary skill in the art at the time of invention as being well known and well used.
Claims 25-26 are also rejected under 35 U.S.C. 103 as being unpatentable over Choi Dai Kyu (KR 10-2019-0063587) in view of Ito et al (US 20150235809).
Regarding claims 25-26 Choi Dai Kyu discloses filters comprising inductors in parallel with capacitors as claimed (Fig 17) and process monitoring which monitors electrical parameters (Para 16, 57-60) which could be obtained through direct connection or indirect coupling (Para 60) using voltage divider (Fig 17 and others). Plurality of voltage sensors are disclosed in (Fig 17).
Ito et al disclose similar filters to disclose inductors in parallel with capacitors (Fig 8) and inductors from left heater wire are coupled to inductor from right heater wire wound on a common toroid core (Fig 4 and 6), (transformer coupling as in claim 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang Kil Nam (US 8445988) discloses detection of RF from a filter to control RF power (Abstract). Nguyen et al (US 20180342375) disclose controlling plasma based on controlling an impedance between heater and RF filter (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716